DETAILED ACTION
In view of the Appeal Brief filed on 12/28/2021, PROSECUTION IS HEREBY REOPENED. The rejections of claims 1, 4, 7, 10, 16, 19, 22 and 25 are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{/MATTHEW LUU/            Supervisory Patent Examiner, Art Unit 2853                                                                                                                                                                                             4 }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 7,10, 16, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kida et al. (2011/0109690) in view of Taguchi et al. (2019/0136370), Moriguchi et al. (2019/0009600) and Maruyama et al. (9,188,356).

Regarding claims 1, 10 and 19, Kida teaches an environmental conditioner for use in an inkjet printer and method of such operation comprising:
a plurality of printheads (fig. 5, items 2);
a media support (fig. 5, unlabeled support on which media 3 is moved) configured to move the media past the plurality of printheads so the printheads form ink images on the media as the media moves past the plurality of printheads (see fig. 5);
a humidifying chamber (fig. 3, item 7) having a reservoir (fig. 3, item 28) configured to contain a volume of water ([0026]);
a heater ([0027], note that a thermoelectric steam type vaporizer necessarily has a heater) configured to heat the water in the reservoir to a predetermined temperature range ([0026], note that it is implied that a temperature sensor is present because, if there was no temperature sensor, how would signals to start and stop heating be applied);
an air inlet (fig. 2, item 8) to move air into the humidifying chamber (see fig. 2);
an air discharge (fig. 2, item 9) configured to remove humidified air from the humidifying chamber and direct the humidified air into a space between a faceplate of a printhead and a media transport path while media is passing by the faceplate of the printhead ([0025]) in a process direction (fig. 2, Y direction).
Kida does not teach

a conduit configured to connect at one end to a water source and at another end to the water inlet;
a valve operatively connected to the conduit to open and close the conduit to movement of water between the water source and the reservoir;
a water level sensor configured to generate a signal indicative of a water level in the reservoir; 
a temperature sensor configured to generate a signal indicative of a water temperature of water in the reservoir; and
a controller operatively connected to the valve and the water level sensor, the controller being configured to receive the signal from the water level sensor and identify whether the water level in the reservoir is above a predetermined maximum water level and below a predetermined minimum water level and to operate the valve to open the conduit so water moves through the conduit into the reservoir when the controller identifies the water level as being below the predetermined minimum water level and to close the conduit to stop water moving through the conduit into the reservoir when the controller identifies the water level as being above the predetermined maximum water level.  Taguchi teaches this design (Taguchi, [0068], [0035], [0037], note that a temperature sensor is necessarily present in order to determine when the liquid has been preheated to the predetermined temperature). It would have been obvious to one of ordinary skill in the art at the time of invention to add a refilling assembly, as disclosed by Taguchi, to the moisturizing assembly disclosed by Kida because doing so 
It also would have been obvious to one of ordinary skill in the art at the time of invention to add the temperature sensor to detect the temperature of the liquid to be vaporized, as disclosed by Taguchi, to the device disclosed by Kida because doing so would allow for more exact control of liquid temperature and humidity levels produced by the vapor. Note that, as stated above, Kida implies a temperature sensor and teaches a heater to be controlled by readings of that sensor. However, Taguchi explicitly teaches these things for additional support. 
Kida in view of Taguchi does not teach adjusting a printhead target operating temperature range based on a measured environmental humidity. Moriguchi teaches this (Moriguchi, [0193]-[0198]). It would have been obvious to one of ordinary skill in the art at the time of invention to adjust printhead operating temperature according to identified environmental humidity, as disclosed by Moriguchi, in the device disclosed by Kida in view of Taguchi and official notice because doing so would allow for more precise temperature control of the head, thereby ensuring better print quality.
Kida in view of Taguchi and Moriguchi does not teach mapping of an optimum temperature operating range for a device based on an identified minimum absolute humidity, identified maximum absolute humidity and a 100% relative humidity curve for the device temperature operating range. Maruyama teaches identifying absolute maximum humidity, absolute minimum humidity and plotting the humidities against a 100% relative humidity curve to establish optimum operational temperature ranges for an electronic component (Maruyama, see fig. 3, Note that the chart is essentially the 
Upon application of the correlation technique disclosed by Maruyama to the device disclosed by Kida in view of Taguchi, official notice and Moriguchi, one of ordinary skill in the art would have found it obvious that the temperature/humidity map disclosed by Maruyama could be used to solve for any number of variables in the system. That is, the chart disclosed by Maruyama was a well-known relation in the art at the time of invention. Thus, even if Maruyama does not explicitly teach solving for the operating temperature, instead addressing a flow rate of humidified air, one of skill would have been motivated to solve for any one of the disclosed variable, including temperature, to arrive at optimal working conditions for the device. 
(Examiner is aware that Moriguchi is directed to a system for controlling environmental conditions in the vicinity of a network server while the other cited references are directed to environmental conditions within a printer. Nonetheless, Examiner maintains using Moriguchi’s technique to determine ranges for all pertinent environmental conditions so as to optimize operation of an electrical component, i.e., a printhead or a server, would have been applicable to any electrical component subjected to changes in such environmental conditions).


Regarding claims 7, 16 and 25, Kida in view of Taguchi, Moriguchi and Maruyama teaches the environmental conditioner, inkjet printer and method of operation according to claims 1, 10 and 19, respectively, further comprising:
a manifold fluidically connected to the air discharge to receive the humidified air and the manifold having a plurality of holes to distribute the humidified air along an elongated space between the media transport and at least one of the printheads in the plurality of printheads while the media is passing the at least one printhead in the process direction (Kida, see fig. 5, Note that the claimed manifold is being defined as items 106, 100 and all holes between rollers and heads).

Claims 4, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kida in view of Taguchi, Moriguchi and Maruyama as applied to claims 1, 10 and 19 above, respectively, and further in view of Russell et al. (2017/0259219).


Kida in view of Taguchi, official notice and Moriguchi and Maruyama does not teach a manifold connected to the air inlet, the manifold having perforated holes and through which air moves before contacting the water. Russell teaches this (Russell, see fig. 1, [0018], Note manifold 20 and pressure source 38 that moves gas through manifold into liquid). It would have been obvious to one of ordinary skill in the art at the time of invention to add a manifold of the type disclosed by Russell to the device disclosed by Kida in view of Taguchi, official notice, Moriguchi and Maruyama because doing so would facilitate the thorough dispersion of air into the water.  

Response to Arguments
In response to Appellant’s arguments in the Appeal Brief filed 12/28/2021, the above rejections have been clarified. With respect to Argument I, the rejections have been clarified that the temperature sensor detects a liquid temperature of liquid to be vaporized. With respect to Argument II, Examiner maintains that a thermoelectric type steam generator necessarily has a heater. For further support, however, the rejection now also points to Taguchi for such a disclosure. Regarding Argument III, Appellant 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853